English translation only for reference





 

Contract Reference NO.: 

 

Three Parties Fund Escrow Agreement

  

 

Rural Credit Cooperative of Laishan District, Yantai City

 

 

 

 

Party A: Yantai Shencaojishi Pharmaceuticals Co., Ltd.

Address: No.9 Tianzheng Road, Laishan District, Yantai City, Shandong Province

Legal Representative: Qu Hongwei

 

Party B: Rural Credit Cooperative of Laishan District, Yantai City

Address: No. 27 Yinhai Road, Laishan District, Yantai City, Shandong Province

Representative: Wang Yingcheng

 

Party C: EURO PACIFIC CAPITAL, INC.

Address: 1201 Dove Street, Ste. 200, Newport Beach, California 92660, USA

Legal Representative: Gordon McBean, President

 

Recitals

Party A is a Chinese legal person or other entity which was incorporated in
accordance with laws and regulations of the People’s Republic of China (the
“PRC”), which has necessary civil ability and capacity to execute and perform
this Agreement, and to undertake the civil liability independently. Party A has
obtained all the necessary and legitimate permit and authority to execute this
Agreement. Party A guarantees the legitimacy of source of the fund;

Party B is a commercial bank which was incorporated upon approval of relevant
competent authorities and legally existing in the PRC. Party B has the ability
and capacity to execute this Agreement with Party A and Party C, and to perform
the rights and obligations hereunder;

Party C is an entity legally incorporated and existing in accordance with
applicable laws and regulations of the United States or the states thereof.
Party C has the ability and capacity to execute this Agreement and to perform
the rights and obligations hereunder;

Through friendly negotiation among Party A, Party B and Party C, Party A
authorizes Party B to escrow the Fund concerning the payment of outstanding
principal and interest due under the Notes (as defined below). During the escrow
term, Party B shall perform the responsibilities and obligations in accordance
with this Agreement, while Party B will not be liable to the investment and
business operation between Party A and Party C.

 

 

 

 



Definition:

 

1.Agreement means this Fund Escrow Agreement, exhibits thereof, and any
amendments, modifications and supplements to this Agreement and exhibits.

2.Escrow Bank or Depositary means Rural Credit Cooperative of Laishan District,
Yantai City (hereunder as “RCC Bank”), which is Party B hereunder.

3.Fund means the fund established hereunder to be established at the Escrow
Banks exclusively used for guaranteeing the payment of outstanding principal and
interest due on certain 8% convertible promissory notes, due October 5, 2012
(the “Notes”) owed by Party A (and/or its affiliates) to third party investors
for which Party C is acting as investor representative.

4.Escrow Property means the cash deposited in the Escrow Account that is
escrowed by Party B as authorized by Party A and the cash generated from the
management and use of it.

5.Escrow Account means the bank account opened in the escrow operation section
of Party B, which is used for escrow, management and use of the Escrow Property.
The cash cannot be withdrawn from the account.

6.Transfer Instruction means the written document issued by both Party A and
Party C to Party B according to which the payment shall be transferred and made
from the Escrow Account to a designated bank account and to pay the relevant
costs or expenses.

7.Transaction Documents means the appendixes attached to the Transfer
Instruction, i.e. the contracts, agreements, materials and any other documents
related to the transaction.

8.Escrow Property Document means the valid documents and contracts executed by
and between Party A and Party C, and those entered into by Party A or Party C
with any other third party other than Party B, which have already been delivered
to Party B and are binding the use of Escrow Property.

9.Fiscal Year means the calendar year commencing from 1 January and ending on 31
December. The first Fiscal Year will start from the execution date of the
Agreement, and end on 31 December then.

 

 

 

 



Article I. Party A’s Rights and Obligations

1.Party A’s rights include:



(1) Enjoying the ownership of the Escrow Property;  (2) Checking and inspecting
the status and situation of the Escrow Property;  (3) Disposing of and
distributing the Escrow Property in accordance with laws and regulations and
this Agreement; and (4) Other rights specified by the laws and regulations and
this Agreement. 



2.Party A’s obligations include that Party A shall:



(1) Warrant and represent that the Escrow Property is free and clear from any
security interests and encumbrances; (2) From the effectiveness date of the
Agreement, fully deliver the Escrow Property to Party B in a timely manner
according to this Agreement;  (3) Be responsible for all fees incurred by the
parties to this Agreement concerning this Agreement, including without
limitation to bank fees and escrow fees, but excluding part of legal expenses
incurred therefrom which should be borne by Party C; and Party A shall make full
payment of the escrow fees and other fees to either Party B and Party C in a
timely manner according to this Agreement; 



 



 

 

 



(4) Direct Party B to transfer and pay the fund (in part or in whole) to
appropriate parties in a timely manner pursuant to this Agreement;  (5)
Regularly conduct the outside annual audit and annual examination of
Administration of Industry and Commerce;  (6) Notify Party B in advance of any
significant issues which have direct impact on the Escrow Property in order to
facilitate the change and preparation for Party B;  (7) In compliance with laws
and regulations, and at the request of Party B, provide the assistance for the
purpose of proceeding with the escrow business and operation;  (8) Provide Party
B with necessary agreements and amendments required for the maintenance of the
Escrow Property in accordance with the terms hereof;  (9) Ensure Party A’s
articles of association and other legal documents executed in the name of Party
A signature has no conflict with this Agreement; and if the foregoing documents
are inconsistent with the Agreement, this Agreement will prevail;  (10) Ensure
any activities in relation to this Agreement are in compliance with the laws and
regulations; and any disputes or issues arising from the execution and
performance of other transaction documents have no relation with Party B; and
(11) Perform other obligations required by laws and regulations and this
Agreement. 



 

 

 

 



Article II. Party B’s Rights and Obligations

1.Party B’s rights include:



(1) Exercising all rights associated with the Escrow Account and the Escrow
Property according to this Agreement;  (2) Supervising Party A to open the
Escrow Account and keeping Transaction Documents of the Escrow Property in
accordance with this Agreement and as necessary for maintaining the Escrow
Account;  (3) Obtaining Transfer Instruction, relevant data and Transaction
Documents from Party A and Party C and complying with the same;  (4) Receiving
escrow fees according to this Agreement; and (5) Other rights provided by the
laws and regulations and this Agreement. 



2.Party B’s obligations include:



(1) Being responsible for the Escrow Account and the Escrow Property, and
accepting the supervision of Party A and Party C;  (2) Escrowing the Escrow
Property in good faith and diligence;  (3) Ensuring the Escrow Property is kept
independently and separately from self-owned property of Party B and other
property escrowed by Party B;  (4) Not transferring or subcontracting the Escrow
Account or the Escrow Property to a third party without Party A’s written
consent;  (5) Implementing the Transfer Instruction issued jointly by Party A
and Party C which is in compliance with the laws and regulations and this
Agreement, and proceed the payment properly and promptly;  (6) Safekeeping the
relevant records, Trading Document and other materials for fund escrow according
to the laws and regulations;  (7) Establishing independent accounting book for
the Escrow Property according to this Agreement, and proceeding the independent
accounting with respect to the Escrow Property, and verifying the accounting
result with Party A and Party C; 



 



 

 

 



(8) Compiling and submitting an escrow report of last Fiscal Year to Party A and
Party C within 30 business days upon the end of each Fiscal Year;  (9) Verifying
the disclosure of financial information required by Party B in written through
the process of management of the Escrow Property; (10) Verifying the Transfer
Instruction, which means Party B shall review whether the Transaction Documents
and Transfer Instruction are consistent, review whether the signatures on
Transfer Instruction are consistent with the specimens, and review whether the
usage of fund on Transfer Instruction is consistent with those on Transaction
Documents, but Party B will not judge the authenticity or legality of the
Transaction Documents;  (11) Giving notice to Party A and Party C promptly, when
confronted with the financial deterioration or other changes which will have
impact on the fund escrow; and (12) Other obligations specified by the laws and
regulations and this Agreement.



 

Article III. Party C’s Rights and Obligations

1.Party C’s rights include:



(1) Checking and inspecting the management and operation of the Escrow Property
by Party A; (2) Checking and inspecting the status and situation of the Escrow
Property escrowed by Party B; (3) Verifying the independent accounting book for
the Escrow Property provided by Party B and obtaining account statements,
information and other data relevant to the Escrow Property directly from Party B
without the need for prior consent from any party to this Agreement;

 



 

 

 





(4) Reviewing the escrow report compiled and submitted by Party B; and (5) Other
rights provided by the laws and regulations and this Agreement. 



2.Party C’s obligations include



(1) Ensuring the legitimacy of the usage of the Fund; (2) Providing assistance
required by Party B regarding the Escrow Account and the Escrow Property, in
compliance with laws and regulations and at the request of Party B; (3)
Providing Party B with agreements and its amendments necessary for the
maintenance of the Escrow Property in accordance with the terms hereof;  (4)
Ensuring Party C’s articles of association and any other legal documents
executed in the name of Party C have no conflict with this Agreement;  (5)
Ensuring all the activities in relation to this Agreement are in compliance with
the laws and regulations. Any disputes or issues arising from the execution and
performance of other transaction documents have no relation with Party B; and
(6) Other obligations specified by the laws and regulations and this Agreement.

 



Article IV. The Management and Use of Escrow Property

1.Opening and Management of Escrow Account

(1)Within two working days after the effectiveness of this Agreement, Party A
shall open an Escrow Account with the escrow section of Party B. Once the Escrow
Account is opened, Party A will immediately deposit the amount of RMB
[__________] into the Escrow Account. No one can withdraw cash from Escrow
Account.

 Information of Escrow Account

Account Name:___________________

Opening Bank: Rural Credit Cooperative of Binhai, Laishan District, Yantai City

Account Number:______________________________

 



 

 



 

(2)The Escrow Account is opened and used for the purpose agreed hereunder and
pursuant to that certain Second Amendment to the Notes to be entered between
Party A and Party C concurrently with the funding of the Escrow Account. Neither
Party A nor Party B can use the Escrow Account to conduct activities except that
agreed hereunder.

(3)The account name of Escrow Account is Party A’s company name. Party A shall
apply with Party B to open a bank account and file account applications. Party A
and Party C jointly manage the Escrow Account without seal requirement, when
transferring the Fund, Party B shall conduct according to the Party A and Party
C’s valid fax copy of Transfer Instruction jointly issued by both Party A and
Party C.

2.During the term of this Escrow Agreement, Party A shall not cancel the Escrow
Account or change the specimen without the consent of both Party B and Party C,
otherwise, Party A shall undertake the losses of Escrow Property therefrom.

3.The Escrow Account should be managed in compliance with Administrative Rules
for RMB Bank Settlement Account, Measures for Payment and Settlement,
regulations from People’s Bank of China regarding interest rate management, and
other regulations of People’s Bank of China and China Banking Regulatory
Commission.

4.Party A shall not open securities account for the Escrowed Property, or use
the Escrow Account as settlement account for securities trading fund.

5.Party A shall file the following documents and information to Party B (with
copies to Party C) within 5 working days after the effectiveness of the
Agreement:

(1)Account opening documents of Escrow Account;

(2)The list of Party A’s contactors and the authorized persons’ specimens;

(3)Other documents or information required by depositary.

 

 

6.Party A will keep all originals documents and receipts of using the Fund on
projects; and Party B and Party C will keep all copies (affixed with Party A’s
chop) of foregoing documents and receipts.

7.Keeping company chops

The Party A’s chops include: company chop, financial chop, the private seal for
legal representative (or authorized representative). Party A’s chops shall be
kept by Party A itself.

The Party C’s chops include: company chop and the private seal of the person in
charge (or authorized representative). Party C’s chops shall be kept by Party B
itself.

8.Party B shall strictly separate the Escrow Property from the property owned by
Party B and other property escrowed by Party B. Party B shall execute an
account-divided management. Party B and Party C shall keep the operation
information of Party A strict confidential, and they shall not disclose the
property information of Party A to any third party in any way without the
consent of Party A, except otherwise provided by laws and regulations or
requirement by competent authorities.

9.When the Escrow Property is under effective control of other agency than the
Depositary due to reasons not attributable to the Depositary, the Depositary
shall not undertake the security escrow liability of the part of assets.

 

Article V. Sending, Confirmation and Execution of the Transfer Instruction

1.Party B shall transfer the Fund according to the Transfer Instruction issued
by authorized persons designated by both Party A and Party C. Party A and Party
C shall in good faith formulate and execute on Transfer Instructions such that
(a) principal and interest due on the Notes may be paid in an orderly fashion in
accordance with the terms of the Notes (as amended) or (b) the Escrow Property
may be returned to Company A if principal and interest due on the Notes are
otherwise satisfied from the resources of Party A or its affiliates which are
not held in the Escrow Account.

 

 



2.The Designation and Change of the Authorized Persons to Transfer Instruction

(1)The designation of authorized persons

Party A and Party C shall jointly provide Party B with a Notice Letter regarding
Authorization of Transfer Instruction (see Exhibit I), which includes the name
list of designated persons who have authority to send Transfer Instruction,
states the authorization, provides the samples of reserved seals and signatures
of authorized person. The written notice shall be affixed with Party A’s company
chop and signed by Party A’s legal representative or its authorized
representative as well as Party C’s legal representative or its authorized
representative. Party B shall issue a receipt after receiving the foregoing
notice and samples, and the notice will become into effect after Party A and
Party C receive Party B’s receipts and confirm the receiving in writing.

(2)Change of authorized persons

Where Party A or Party C changes the authorized person or terminates the
authorization to the authorized person, Party A and Party C shall give Party B a
change notice, which should be affixed with Party A’s company chop and signed by
Party A’s legal representative or its authorized representative as well as Party
C’s legal representative or its authorized representative in the form of fax at
least three working days in advance, in the meantime, Party A and Party C shall
provide Party B with the name, authorization, the new authorized person’s
specimen. The change notice of authorized person will become into effect after
Party A and Party C receive faxed receipts from Party B confirming receipt of
the notice in writing. Party A shall deliver the original change notice to Party
B within three working days hereafter. The original change notice should be in
consistent with faxed copy, otherwise the faxed copy shall prevail; if the
original is failed to be delivered on time, the faxed copy will prevail as well.
Party B shall deliver the original receipt to Party A (with a copy to Party C)
within three working days after faxing receipts. The original receipt should be
consistent with the faxed copy, otherwise the faxed copy shall prevail; if the
original is failed to be delivered on time, the faxed copy will prevail as well.

 

 



Party A shall not deny the effectiveness of instruction which is sent within the
authorization scope of authorized person after going through the authorization
procedure provided by the Agreement. Before the effectiveness of change notice
provided by previous paragraph, the Transfer Instruction and other documents
issued by original authorized person and accepted by Party B are still valid.

3.Sending and Confirmation of Transfer Instruction

(1)A Transfer Instruction shall contain the following information: receiver,
account opening bank, account number, amount of money, transfer method, purpose
of use, reserved seal, signature of authorized person, date and others that
should be contained in the instruction. The form of the Transfer Instruction is
in Exhibit II.

(2)The Transfer Instruction duly executed by Party A and Party C and any other
relevant documents shall be sent to Party B by fax. After receiving the fax,
Party B shall confirm with Party A and Party C by telegraph or fax on the
receiving day. Party A keeps the original Transfer Instruction and other
documents (with copies to Party C), and Party B keeps the fax copy of Transfer
Instruction and copies of trading evidence documents which are affixed with
Party A’s company chop and the signature of Party C’s legal representative or
its authorized representative. The original Transfer Instruction should be in
consistent with the fax copy, otherwise the fax copy will prevail.

(3)For the Transfer Instruction, Party B shall immediately prudently verify the
relevant contents, seals and signatures, to review whether the seals and
signatures in the Transfer Instruction are in consistent with the reserved seals
and signature samples, whether the instruction content is in consistent with
Transaction Documents (referred as “surface consistency”), if any problem is
found, Party B shall notify both Party A and Party C promptly. If Party B thinks
that there is problem or the problem has not been resolved, Party B has right
not to execute Party A’s instruction.



 

 



(4)Party A shall leave no less than 2 business days for Party B to execute
Transfer Instruction, if Party B fails to execute Transfer Instruction due to
Party A’s failure of leaving enough time for Party B’s execution, Party B shall
not undertake liabilities herein,

(5)Party A shall make sure there is enough remaining deposit in the Escrow
Account when Party A sends a Transfer Instruction to Party B, as to the Transfer
Instruction which amount exceeds the amount of remaining deposit, Party B may
refuse to execute the Transfer Instruction, but should notify Party A and Party
C in writing promptly, Party A should be responsible for the loss herefrom.

4.The Transfer Instruction execution liability of Party B

(1)If Party B executes transfer according to the Transfer Instruction, Party B
shall not undertake any liability resulted from the execution of the
instruction, Party A shall undertake all liabilities due to violation of laws
and regulations or the Agreement, if the violations results in losses to Party
B, Party A shall assume all liabilities of Party B’s losses. Party B shall
undertake the liability for the Escrow Property interest loss due to Party B’s
failure of correctly execution Party A’s instruction for Party B’s intentional
misconduct or gross negligence, or Party B’s failure to conduct surface
consistency review according to the Agreement.

 

 

(2)Party B shall not engage in the Escrow Property transfer activity beyond the
authorization confirmed by Transfer Instruction, if Party B deals with the
escrow fund beyond the authorization confirmed by Transfer Instruction, Party B
shall undertake losses therefrom, and all the benefits from the activity should
be contributed to Escrow Property.

(3)During the period the Escrow Property kept by Party B, if the Escrow Property
is sealed up, frozen, deducted by competent authorities or confronted other
situation and result in Party B’s failure to complete the transfer, Party B
shall not undertake any liability.

Article VI. Calculation and Allocation of the Fees

 



1.Escrow Fees

The escrow fees payable to Party B hereunder shall be the deposit interest
accrued during the period the Escrow Property is escrowed. The Transfer
Instruction sent by Party A shall be limited to the original amount deposited in
the Escrow Account, and the deposit interest of the escrow fund can not be
transferred. Party B transfers the escrow fees at a lump sum at its own
discretion to its designated account when the Escrow Account is liquidated.

2.Party A and Party C agree to equally share the legal expenses of Party C
incurred during the negotiation of this Agreement. Except for the foregoing,
Party A agrees to cover all the other expenses incurred to Party A and Party C
for setting up and running the escrow account under this Agreement, including
without limitation to the bank fees and escrow expenses.

 

 

 

 



Article VII. The Termination of the Escrow and the Liquidation of Escrow
Property

1.The Termination of Escrow

The Escrow Account may be removed at any time by giving to Party B twenty
working days’ prior notice in writing signed by both Party A and Party C.
Notwithstanding the foregoing, Party A and Party C acknowledge and agree that a
written notice executed by both parties terminating the Escrow Account shall be
sent to Party B within 5 working days after such date that all principal and
interest on the Notes is repaid in full from any source. Within ten working days
upon sending the termination notice, Party A and Party C shall designate a
successor bank account to receive the Fund. Party B shall, within ten working
days after receiving the notice and verifying it, transfer the Fund to the
successor bank account jointly designated by Party A and Party C. After
receiving and verifying a certificate from Party A and Party C evidencing the
Fund is received, Parry B may handle the cancellation of Escrow Account.

2.Liquidation of Escrow Property

When canceling the Escrow Account, Party B shall transfer all the remaining
amount deposit in the Escrow Account to Party B’s designated account as the
escrow fees, then the Escrow Account shall be empty. Thereafter, Party B shall
cancel the Escrow Property, and the liquidation of Escrow Property ends.

 

Article VIII. Forbidden Activity

Both Parties shall not engage in any activity that violates laws and regulations
and the Agreement.

 

Article IX. Confidentiality

1.Party A hereby promises that Party A will keep all policies, strategies,
particulars for the escrow and the business and operation status of Party B
obtained by Party A in accordance with this Agreement strictly confidential, and
will instruct and direct the person who is familiar with the foregoing
information by virtue of performing this Agreement, or who has the likelihood of
accessing foregoing information, to keep such foregoing information strictly
confidential as well. Without Party B’s prior written consent, Party A shall not
disclose the foregoing information to any third party, however except otherwise
required by the laws and regulations or by the competent authorities.
Notwithstanding the foregoing, it is agreed that the existence and material
terms of this Agreement, as well as copy of this Agreement, may be filed
publicly by Party A pursuant to applicable laws, rules and regulations.







 

 

2.Party B hereby promises that it will keep all assets status and situation,
business and corporate operation status of Party A and Party C, detail of the
operation and management of the Escrow Property obtained by Party B in
accordance with this Agreement strictly confidential, and will instruct and
direct the person who is familiar with the foregoing information by virtue of
performing this Agreement, or who has the likelihood of accessing the foregoing
information, to keep such foregoing information strictly confidential as well.
Without the prior written consent of Party A, Party B and Party C, any party
shall not disclose such foregoing information to any third party, however except
otherwise required by the laws and regulations or by the competent authorities.

3.Party C hereby promises that will keep all policies, strategies, particulars
for the escrow and the business and operation status of Party B obtained by
Party C in accordance with this Agreement strictly confidential, and will
instruct and direct the person who is familiar with the foregoing information by
virtue of performing this Agreement, or who has the likelihood of accessing the
foregoing information, to keep such foregoing information strictly confidential
as well. Party C will keep all assets status and situation, business and
corporate operation status of Party A, detail of the operation and management of
the Escrow Property obtained by Party C in accordance with this Agreement
strictly confidential, and will instruct and direct the person who is familiar
with the foregoing information by virtue of performing this Agreement, or who
has the likelihood of accessing the foregoing information, to keep such
foregoing information strictly confidential as well, except otherwise required
by the laws and regulations or by the competent authorities.

 

 

 



Article X. Force Majeure and Others

1.If any party fails to perform this Agreement due to Force Majeure or other
situations, such party’s liability can be exempted in part or in full depending
on the impact of then situation.

2.When any party fails to perform this Agreement due to Force Majeure or other
situations, such party will notify the other parties of such failure, provide
the evidence on such impacts in a reasonable period, and adopt proper actions to
prevent the other parties from the continuation of loss and to keep the Escrow
Property intact.

3.Force Majeure means the objective situations which are unable to be foreseen,
avoided and overcomed, including but not limited to warfare, natural disaster,
terrorist attack and other situation jointly recognized by the parties.

4.Other situation includes but not limited to the change of laws and
regulations, close of exchange, suspension of trading, internet and electricity
accident and other situation jointly recognized by the parties.

 

Article XI. Default Liability

1.Any party under this Agreement that fails to perform or fulfill any obligation
hereunder will be deemed as the defaulting party. The defaulting party shall be
liable for the direct loss against the Escrow Property and other parties.

2.If any party fails to perform and fulfill this Agreement under the situation
set forth in Article X, the liability of such party can be exempted in part or
in full depending on the situation.

 

 

 



Article XII. Effectiveness, Modification and Termination

1.This Agreement will become into effective upon the signatures or seals of
respective legal representative or authorized representative of Party A, Party B
and Party C, with affixing the company chops or seals for contract, and will be
terminated upon the liquidation and cancellation of the Escrow Account by the
parties according to this Agreement.

2.Upon the effectiveness of the Agreement, unless otherwise specified under this
Agreement, neither Party A nor Party B can at its sole discretion terminate this
Agreement. If any modification or termination is necessary, it should be
negotiated among Party A, Party B and Party C, and written agreement shall be
made by all parties after negotiation.

 

Article XIII. Dispute Resolution and Miscellaneous

1.Any dispute arising from and related to this Agreement shall be resolved
through the negotiation between Party A, Party B, and Party C. If the parties
fail to resolve the disputes upon negotiations, they agree to resolve them in
the manner stipulated in item (1) below:

(1) Applying to_China International Economic and Trade Arbitration Commission
Shanghai Branch for arbitration; or

(2) Filing litigation or applying enforcement at the court where Party B is
located.

2.In addition to the principal amount owed on the Notes by Party A, Party A is
also responsible for payment of interest (which is about 12% of the outstanding
principal amount divided by 4) that is due before April 5, 2012. Party A and
Party C agree that the payment deadline for the interest due before April 5,
2012 is extended to April 30, 2012. This interest payment will be paid by Party
A to an escrow account that has been set up by another bank, and this interest
payment is not a part of Escrow Fund under this Agreement.



 

 

3.This Agreement has six (6) counterparts, two of which will respectively hold
by Party A and Party B, and each of which has the same validity.

4.All the notices and communication shall be sent to:

 



(1) If the notices and communication are sent to Party A,   Yintai Shencaojishi
Pharmaceuticals Co., Ltd.   Addressee: Qu Hongwei   Address:

No.9 Tianzheng Road, Laishan District, Yantai City,

Shandong Province

  Telephone: (86) 535 – 6763608   Mobile: (86) 18660550950 (2) If the notices
and communication are sent to Party B,   Rural Credit Cooperative of Laishan
District, Yantai City   Addressee: Yang Yuxia   Address: No. 27 Yinhai Road,
Laishan District, Yantai City, Shandong Province   Telephone: (86) 535 - 6898288
(3) If the notices and communication are sent to Party C,   Addressee: Gordon
McBean     Euro Pacific Capital, Inc.   Address: 1201 Dove Street, Ste. 200  
Newport Beach, California 92660   United States   Telephone: (1) 800-727-7922
X170   Mobile: (1) 949-300-2240   Fax: (1) 949 252-0652



 

(signature page below)

 

 

 

Party A (Chop)Yantai Shencaojishi Pharmaceuticals Co., Ltd.

 

Legal Representative or Authorized Representative: Qu Hongwei

  

 

Party B (Chop): Rural Credit Cooperative of Laishan District, Yantai City:

 

Legal Representative or Authorized Representative: : Wang Yingcheng

 

 

 

Party C (Chop) EURO PACIFIC CAPITAL, INC.

 

Legal Representative or Authorized Representative: Gordon McBean, President

  

 

 

 

Exhibit I

 

Notice Letter Regarding Authorization of Transfer Instruction

 

Rural Credit Cooperative of Laishan District, Yantai City:

 

No portion of the Escrow Property may be distributed by Rural Credit Cooperative
of Laishan District, Yantai City unless it has received and confirmed prior
joint written instructions by the authorized representatives of both Yantai
Shencaojishi Pharmaceuticals Co., Ltd. (“Party A”)and Euro Pacific Capital, Inc.
(“Party c”).

 

From the opening date of ______Escrow Account to the completion date of the
account liquidation, unless there is change on the legal and effective
authorization document, the authorized persons and their authorizations of
Transfer Instruction for the management and use of Escrow Property sent by the
Company to you are as follows:

 

1.Authorized Persons and Authorizations

 



(1) The authorized persons handling the Transfer Instruction:   Party A:_____  
Party C:_____ (2) The authorized persons verifying the Transfer Instruction:  
Party A:_____   Party C:_____ (3) The Accountant in charge verifying the
Transfer Instruction:   Party A:_____   Party C:_____

 

 

 

 





2.The signature samples of authorized persons of Transfer Instruction:

 

(signature) (signature) [Person from Party A] [Person from Party C]

 



3.The reserved seal sample of authorized person of Transfer Instruction:

 



(Company Chop)

 

Legal Representative (Authorized Representative):

(Date)

 

 

 

Exhibit II

Transfer Instruction

Code No.:

Rural Credit Cooperative of Laishan District, Yantai City:

 

Please transfer according to following receiver, account opening bank, account
number, transfer date, transfer amount.

Liquidation Date   Latest Time of Account Arriving   Receiver   The Account
Opening Bank of Receiver   Account NO. of Receiver   Payer   Account NO. of
Payer   Transfer Amount (in words)   Currency Renminbi Transfer Amount(in
capital)   Purpose of Use:   Remark: Contract No.:

Reserved Seal:

 

 

 

Handled by:                         Checked by:                         Approved
by:

 



 

 









 

  [v312912_ex10-1x1x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x2x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x3x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x4x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x5x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x6x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x7x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x8x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x9x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x10x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x11x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x12x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x13x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x14x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x15x1.jpg]


--------------------------------------------------------------------------------

[ex10-1img1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x16x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x17x1.jpg]


--------------------------------------------------------------------------------

[v312912_ex10-1x18x1.jpg]




 



 